Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1 and 3-13 are allowed since certain key features of the claimed invention are not taught or fairly suggested by prior art.
Referring to claim 1, the prior art of record teaches a system for displaying an image by means of unmanned autonomous vehicles.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A system for displaying an image by means of unmanned autonomous vehicles, wherein each vehicle includes a display for displaying at least a part of the image by way of stored or transmitted image information and a control unit, wherein the control unit is configured to control the image information and to move the vehicle using a drive unit by means of stored or transmitted position information, 
wherein 
at least two vehicles are configured as land crafts, wherein the displays of the land crafts in an operational position are oriented in parallel to a substantially horizontal image plane and configured to be accessible by a human person,
wherein the displays of the land crafts have a geometrical form of an equilateral polygon and are moved by means of the land crafts and the control units into at least one substantially seamlessly parquetted stage assembly, wherein the displays form at least one accessible and/or walk-on stage in the stage assembly”.
Referring to claims 3-13 are allowable based upon dependent on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT D AU/                                                                           /NELSON M ROSARIO/ 
Examiner, Art Unit 2624                                                            Primary Examiner, Art Unit 2624